Citation Nr: 1711908	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for cubital tunnel syndrome of the right upper extremity to include as secondary to the service connected right shoulder disability.  

2.  Entitlement to a rating in excess of 30 percent for a right shoulder disability status post total arthroplasty, to exclude periods when temporary total ratings were in effect. 

2.  Entitlement to a rating in excess of 10 percent for right shoulder scarring.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which assigned a temporary total rating based on surgical or other treatment requiring convalescence effective October 2, 2009, with a 30 percent rating, effective February 1, 2010.  The Veteran appealed the 30 percent rating assigned.  

The Veteran has since been assigned an additional temporary total rating based on surgical or other treatment requiring convalescence effective February 21, 2014, with a 30 percent rating effective April 1, 2014.  Therefore, the Board's consideration of the claim for a higher rating excludes these time periods for which temporary total ratings were in effect.

The Board previously remanded the case in June 2014 for further development.  The matter is again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In VA Form 9's which were received by VA in May 2016, September 2016, and October 2016, the Veteran indicated that he desired to attend a video conference hearing to be conducted by a Veterans Law Judge.  The Veteran has not been afforded his video conference hearing.  The issues on appeal must be remanded back to the RO to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


